Citation Nr: 1044827	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-33 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
that declined to reopen a previous and final claim of service 
connection for hepatitis C.

In July 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.  
Additional evidence presented at the hearing was accompanied by a 
waiver of RO consideration. See 38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran originally filed a claim of service connection for 
hepatitis C in August 1998.  In a September 1998 rating decision, 
the RO denied service connection on the basis that as there was 
no evidence of hepatitis being incurred in or aggravated due to 
service, the claim was "not well grounded."  The Veteran was 
notified of the decision and of his appellate rights by way of 
notice dated in September 28, 1998.  The Veteran failed to submit 
a timely notice of disagreement (NOD) with the September 1998 
rating decision and the decision became final one year later.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

In March 1999, the Veteran attempted to reopen this claim.  In 
April 1999, the RO informed the Veteran by letter that he could 
reopen the claim by submitting new and material evidence.  The 
Veteran did not respond within one year and the claim was 
therefore abandoned.  See 38 C.F.R. § 3.158.   

Although some claims finally denied as being "not well 
grounded" may be readjudicated de novo, such readjudication is 
not allowed unless the claimant makes such a request, or the 
Secretary makes such a motion, within two (2) years of the 
enactment of the VCAA; no action to initiate readjudication of 
such a claim should be taken subsequent to November 9, 2002.  
VAOPGCPREC 03-2001 (January 22, 2001); see 38 U.S.C.A. § 7104(c) 
(West 2002) and 38 C.F.R. § 20.101(a) (2010) (The Board is bound 
in its decisions by the regulations of the Department, 
instructions of the Secretary, and precedent opinions of the 
General Counsel of the VA).  In this case, the Veteran did not 
request readjudication under the VCAA nor did the RO initiate a 
de novo readjudication of the claim by November 9, 2002.  
Pursuant to the precedent opinion, no action to initiate 
readjudication of this claim may now be taken.  The September 
1998 RO decision is final.

The Veteran sought to reopen his claim in August 2007.  In a 
rating decision of April 2008, the RO determined that new and 
material evidence had not been presented to reopen the claim and 
the Veteran appealed.  The submission of "new and material" 
evidence is a jurisdictional prerequisite to the Board's review 
of such an attempt to reopen a claim.  Absent the submission of 
evidence that is sufficient to reopen the claim, the Board's 
analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The only evidence noted to have been considered by the RO at the 
time of the prior and final September 1998 rating decision was 
the Veteran's service treatment records.  It does not appear that 
the RO also considered the Veteran's service personnel records.  
In September 2007, and in connection with the Veteran's claim for 
an unrelated condition, the RO contacted the National Personnel 
Records Center (NPRC) and requested the Veteran's entire 
personnel file.  In September 2007, NPRC mailed the Veteran's 
service personnel records.  As relevant service records were 
associated with the claims file after the RO's prior final 
decision, and as it cannot be determined with certainty whether 
they were a part of the original claims file, the current claim 
for entitlement to service connection for hepatitis C will now be 
reconsidered on the merits.  See 38 C.F.R. § 3.156(c)(1) (2010).

The Veteran seeks service connection for hepatitis C.  

Service personnel records show the Veteran served in Vietnam from 
April 1969 to March 1970 with the 116th Aviation Company (Assault 
Helicopter) and the 341st Aviation Support Detachment.  His 
principal duties were helicopter repairman technician inspector 
and helicopter mechanic.  He received the Air Medal (without a 
"V") for meritorious achievement.  The award indicates that the 
Veteran actively participated in more than 25 aerial missions 
over hostile territory in support of operations against communist 
aggression.

A September 1968 physical examination for entrance into service 
shows no tattoos were observed on the Veteran's body.  Service 
treatment records do not reflect any treatment or diagnosis of 
hepatitis.  A September 1971 separation examination is negative 
for a diagnosis of hepatitis.  The examination report shows that 
the Veteran had tattoos on both arms.

In various written statements and in oral testimony at a recent 
hearing, the Veteran alleged that he was hospitalized in service 
for treatment of hepatitis C.  The Veteran also described various 
incidents and activities in service which he believes exposed him 
to hepatitis C.  Specifically, he alleged that during service he 
shared razors with other soldiers, received tattoos, used 
prostitutes, received barber services from Vietnamese barbers who 
used straight razors on multiple soldiers without any 
disinfectants, and received air gun inoculations.  The Veteran 
also alleged that as a door gunner in Vietnam, his duties 
involved picking up wounded and deceased soldiers for transport.  
He stated that the helicopters he flew in were contaminated with 
blood from these wounded and deceased soldiers and as the crew 
chief; he was responsible for cleaning out the helicopter (i.e. 
by wiping away the blood).

Of record is letter dated in January 2002, from one private 
physician to another, which indicates that the Veteran was 
diagnosed with hepatitis C in 2001.  Also of record is a copy of 
a March 2008 VA PTSD examination that reflects that the Veteran 
reported a history of heroin use which initially began during his 
service in Vietnam, and which continued following his discharge 
from service.  The Veteran's post-service drug use was reported 
to have included a "large range of drugs to include 
methamphetamines and cocaine."  He had been completely abstinent 
from drug or alcohol use for more than 20 years.  

To date, the Veteran has not been afforded a VA examination for 
his hepatitis C.  In disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, at the Veteran's hearing, he indicated that he 
received treatment from the Thomas Jefferson University Hospital.  
VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits. 38 C.F.R. § 
3.159(c) (2010).  As VA is on notice that private treatment 
records exist and are potentially relevant to the Veteran's 
claim, all reasonable effort to obtain these records must be 
undertaken.  In addition, as the Veteran reported that he was 
hospitalized in service in October 1969 for hepatitis, an 
additional search for service treatment records should be 
accomplished.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request through the appropriate channels 
additional service treatment records, to 
include in-service hospitalization records 
dated in October 1969 from the 6CC Hospital.   

2.  Contact the Veteran and request that he 
identify the facility and dates of treatment 
for any treatment for his hepatitis C.  With 
appropriate authorization from the Veteran, 
obtain and associated with the claims file 
any records identified by the Veteran, 
including records from the Thomas Jefferson 
University Hospital.

3.  The Veteran should be afforded a VA 
examination to provide an opinion as to the 
etiology of the Veteran's current hepatitis 
C; including whether the disease had its 
onset in service, or is causally related to 
service.  All indicated clinical and 
laboratory tests should be completed and 
reviewed.  The claims file, including a copy 
of this remand, should be made available to 
the examiner for review in conjunction with 
the examination.  A notation to the effect 
that this record review took place should be 
included in the examiner's report.

The examiner is requested to consider and 
discuss all of the Veteran's reported risk 
factors that may be relevant to his current 
hepatitis C (i.e. alleged exposure from 
shared razors, tattoos, prostitutes, air gun 
inoculations, and exposure to blood) and any 
additional hepatitis C risk factors 
associated with the Veteran's active service, 
including intravenous drug use.  The examiner 
should, as part of the examination, elicit a 
drug use history from the Veteran indicating 
what types of drugs were used, and how often, 
in service and after service.

Following a review of the claims folder and 
examination of the Veteran, the examiner is 
requested to provide an opinion as to whether 
it is at least as likely as not (50 percent 
probability or greater) that the Veteran's 
hepatitis C disability had its onset in 
service; or is causally related to an 
incident of service, such as sharing razors, 
tattoos, prostitutes, air gun inoculations, 
and reported exposure to blood.  

In light of the Veteran's statement that he 
was treated for hepatitis in service, the 
examiner is also requested to explain the 
usual incubation period and onset of symptoms 
for hepatitis C.  A detailed reasons and 
bases must be provided for any opinion 
rendered.

4.  Readjudicate the Veteran's claims for 
entitlement to service connection for 
hepatitis C.  If any action taken is adverse 
to the Veteran, he and his representative 
should be furnished a supplemental statement 
of the case and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 
